Title: To James Madison from Dabney Carr, 11 August 1807
From: Carr, Dabney
To: Madison, James



Dr Sir
Charlottesville: Sep: 11th. 1807.

When I saw you yesterday I entirely forgot to mention to you, a circumstance, in which I feel some interest.  An intimate friend of mine Mr. David Yancey, apprehending a breast complaint, has determined on a voyage to some of The Islands, Madeira if he can meet with a passage  He wishes a protection.  The President informed me, that a certificate of citizenship, & a passport from the Secretary of State were the only papers necessary.  This last, is what I wish now to obtain of you.  If it be proper to give it on my application, & at any other place than your office (facts with which I am unacquainted) you will do me the favour to send it to me by the servant who delivers this.  He is directed to wait.  Yrs & C

D Carr

